PER CURIAM.
This is one of the customary actions for damages •alleged to have been sustained by the negligence of the defendant. The plaintiff was the only witness sworn in her behalf. The defendant called four witnesses, three of whom were wholly disinterested; the fourth being the conductor of the car at the time of the accident, but who has since been engaged in other employment, having no connection with the defendant. These four witnesses contradicted the plaintiff’s version of the accident, and, if their testimony is to be believed, the plaintiff was clearly guilty of contributory negligence. The judgment is clearly against the weight of the evidence, and must be reversed.
Judgment reversed and new trial ordered, with costs to the appellant to abide the event.